                       Case 2:17-cv-04540-WB Document 126-496 Filed 01/07/19 Page 1 of 1
                                                                                             As of: June 12, 2013
                                                                                             Received: February 15, 2013
                                                                                             Status: Posted
       PUBLIC SUBMISSION                                                                     Posted: May 02, 2013
                                                                                             Category: Individual - I0001
                                                                                             Tracking No. 1jx-83op-6c5v
                                                                                             Comments Due: April 08, 2013
                                                                                             Submission Type: Web

      Docket: CMS-2012-0031
      Certain Preventive Services Under the Affordable Care Act

      Comment On: CMS-2012-0031-63161
      Coverage of Certain Preventive Services under Affordable Care Act

      Document: CMS-2012-0031-63543
      NE



                                              Submitter Information
      Name: William Stowell
      Address:
        omaha,  NE,  68154
      Organization: Individual


                                                   General Comment
      The arguements for this regulation are the very same arguements the pro abortion folks used when
      that debate raged. All those discussion points have long since proven themselves false and they are
      false as applied to this regulation. Don't implement this regulation.




                                                                                                                              025965

file:///C|/...ate/NPRM/CMS-2012-0031-63161/Part%201/CMS-2012-0031%202013-06-13%2003-12-50_docs/CMS-2012-0031-63543.html[7/10/2013 11:27:10 AM]
